Citation Nr: 0029706	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-07 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for VA benefits.



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
determined that the appellant was ineligible for VA benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is not shown to have had active military, 
naval or air service, or service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
2000); 38 C.F.R. §§  3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is seeking VA benefits, must first 
establish that he has attained the status of a veteran.  See 
Laruan v. West, 11 Vet. App. 80, 85 (1998).  Eligibility for 
VA benefits is based on statutory and regulatory provisions 
that define an individual's legal status as a veteran of 
active military, naval or air service.  See 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  VA 
laws and regulations allow Philippine veterans who had 
recognized United States military service to claim certain VA 
benefits, but only if the alleged service is documented or 
verified by the Armed Forces of the United States.  See 
38 U.S.C.A. § 101; 38 C.F.R. §§ 3.9, 3.203.  Further, service 
department findings are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant contends that he was a member of the United 
States Armed Forces in the Far East (USAFFE) beginning in 
1941 and that he was a prisoner of war (POW) during this 
service.  In support of this position the appellant has 
submitted various documents, none of which is from the United 
States Army Reserve Personnel Center (ARPERCEN), the service 
department that maintains records pertaining to Philippine 
service personnel.  These documents include an Affidavit for 
Philippine Army Personnel dated in February 1946, an 
Affidavit signed by the appellant dated in March 1996, a POW 
Questionnaire from the appellant dated in December 1997, and 
a Joint Affidavit dated in January 1998 from two service 
comrades.  The appellant also present testimony in support of 
his contentions at a BVA hearing at the RO in June 1999.

In this case, the service department has certified that the 
appellant did not have valid military service for purposes of 
eligibility for VA benefits.  In this regard, a January 1998 
response from ARPERCEN to the RO's Request for Information 
pertaining to the appellant indicates that:  "Subject has no 
recognized service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas in the service of 
the United States Armed Forces."  

As the Court noted in the Duro case, it is clear from the 
provisions of 38 C.F.R. § 3.203 that VA has made service 
department verification a requirement for establishing that a 
VA claimant, or the individual upon whose service a claim is 
made, served in the U.S. Armed Forces, or in this case, in 
the Philippine Commonwealth Army in the service of the U.S. 
Armed Forces.  The Court concluded that, "It is clear, then, 
that service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. at 532.  

Thus, neither the veteran's testimony, copies of the 
Affidavit for Philippine Army Personnel, certificates of 
service, nor the joint affidavits from Pedro R. Lacuesta and 
Camilo Cacuyong, all submitted in connection with the current 
claim, may be accepted as satisfactory evidence of service 
for VA purposes.  The appellant has also submitted a recent 
medical certificate showing that he has hypertensive 
cardiovascular disease, but this evidence is not pertinent to 
the question of qualifying service.  The Board also notes 
that recent legislation, Public Law 106-377, signed by the 
President on October 27, 2000, provides increased disability 
compensation to Filipino veterans who live legally and 
permanently in the United States.  This legislation, however, 
did not establish any new eligibility for benefits.  If the 
appellant believes that the service department finding in his 
case is incorrect, his recourse is with the service 
department rather than VA.


ORDER

The appeal is denied.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


